﻿It is truly an honour for me to address a body that embraces all the countries of the world - the United Nations. I come to this forum representing the beloved and much-tried people of Guatemala - a people which, throughout its history, has remained faithful to its ideals of freedom and to the unswerving struggle for its advancement, but which, at the same time, has had to face a fierce onslaught of violence of all kinds that has placed unfair limits on its development. Nevertheless, our people has maintained its faith and trust in a better future, and its fighting spirit in pursuing what it deems to be fair and necessary.
On behalf of that people, I should like to state before the Assembly that we have rejoiced in the end of the cold war, from which no country on Earth has been free. Every country has been a victim of its consequences, for in many areas of the world, that war became a bloody battle that has brought sorrow and mourning to thousands of homes in the second half of the century. That is true of my beloved Guatemala.
Allow me, Sir, on behalf of the people and the Government of Guatemala to congratulate you on your election as President of the General Assembly at this session and to pledge the Guatemalan delegation's fullest cooperation. He are confident that your experience in the areas that are the responsibility of the United Nations will be crucial in achieving agreements that will be of benefit to the international community as a whole.
Allow me, at the same time, to congratulate Ambassador Guido de Marco for the very efficient work he carried out as President of the previous session.
I wish also to pay a most particular tribute to Mr. Javier Peres de Cuellar, a distinguished son of Latin America, who has guided the work of the Organization for the last 10 years. We are all aware of his tireless endeavours to promote peace and the peaceful settlement of disputes. This dear friend of ours has given a fresh impetus to this world Organization as a centre for negotiation and the settlement of political problems, as reflected in the expansion of peace-keeping operations. He has repeatedly called attention to the economic, social and political problems that affect the entire world, particularly the developing countries. This has lent increasing credibility to multilateralism and, in particular, to the United Nations itself. His activities in Central America, together with those of the regional organization, have been invaluable in support of dialogue and negotiation as means of putting an end to regional tensions and domestic conflicts.
I am gratified to see that the United Nations today has been strengthened by the entry of new Members. We extend the warmest welcome to the Republic of Korea, with which we have long-standing ties of friendship and cooperation; to the Democratic People's Republic of Korea; to the Federated States of Micronesia; and to the Marshall Islands. Moreover, we are pleased to greet in this forum the independent nations of the Baltic Republics of Estonia, Latvia and Lithuania. We hope that their recent independence will bring well-being and prosperity to their peoples. Guatemala extends to them its friendship, respect and understanding.
We are aware that a new international political reality has emerged, one that, we trust, will also be reflected in a new economic and social reality. We firmly believe that a new order is now dawning which, we hope, will not be based on arrogance and the abuse of power, but rather on the established principles of international law, the self-determination of peoples and non-intervention, taking these principles in the broad sense, not as indifference or isolation of one nation's realities from another, but as a new expression of solidarity among the peoples and nations of the world. In other words, whatever this order may be that is now being developed, it must have as its overriding objective the avoidance of the outbreak of fresh conflicts, such as may be inherent in a North-South confrontation, which can only be avoided through understanding and support from those who have more and can do more for those who have less and can do less.
We also believe that all the leaders of the world may finally understand once and for all that freedom and dignity are not abstract concepts or gifts from States to individuals or nations. Rather, both of these concepts are innate in human beings, and no dictatorship thus far, whatever its shape or political persuasion, has been able to inculcate in individuals or nations the meaning of those two noble aspirations.
We recognize that to date mankind has found in pluralist, representative and participatory democracy the system that best guarantees dignity and freedom to the individual and thus respect for all his rights, which are fully established in universal declarations emanating both from this Organization and from others that have shown constant concern for his full development and assumed responsibility for taking an active part in the ongoing processes of establishing the legitimacy of national States and regulating the relationships among them.
Mow more than ever, the United Nations is shouldering the great responsibility of realistically seeking practical solutions making it possible for the peoples of the world to develop and consolidate their independence and satisfy their aspirations for progress and development as solid bases for peace for many generations to come. These aspirations have been expressed in the Organisation since its very inception, since the Tehran Conference, when an anguished world was seeking an answer to war and was more than ever aware of the need to work for international peace and security.
However, despite the Organization's considerable efforts, the generations of the post-war era have been beset by many national and international conflicts.
At the present time, we hail events and trends, such as the end of the cold war, political solutions to regional conflicts, the consolidation of democratic processes and the progressive development of market economies - all of which represent new possibilities for the promotion of peace and the well-being of mankind.
We believe that the new political climate in relations between important blocs, which until recently were adversaries, has had constructive effects in the world and enables us to define a broader and more fully integrated dimension of international security. This is the time for the traditional concept of security to be superseded, and for the promotion of political, economic and social conditions that will reduce the risk of confrontation and guarantee peace and economic and social stability everywhere to be embraced.
In the economic field, it is necessary that adjustment policies and policies of transition to market economies in the developing countries lead to the promotion of genuinely free trade, without protectionism, involving the major production sectors in the developed countries. A new international order requires us not to continue the contradiction between the growing accession of developing countries to the General Agreement on Tariffs and Trade (GATT) and the resistance of the developed countries to submit to GATT procedures.
International trade continues to stagnate, because it is bogged down by protectionist measures that impose restrictions on access to the developed countries' markets, by the production and export of subsidized products and by the imposition of quotas and price fixing. That is why the eighth session of the United Nations Conference on Trade and Development must identify the policies that need to be followed in future in the light of the developing countries' expectations.
Hence it is necessary for the United Nations Conference on Trade and Development (UNCTAD) at its eighth session to define the policies that need to be followed in the future in the light of the expectations of the developing countries.
In the social area, the new international agenda must necessarily include intensive discussion of means to promote social development, without which there can be no peace or well-being for mankind. We therefore support the holding of the world summit on social development proposed by President Aylwin of Chile. Clearly, the political progress that we are now witnessing is not being accompanied by social progress, which would offset the very heavy cost of the deterioration of the quality of life in the developing countries.
It is also imperative for the United Nations and the international community to continue the vital task of halting the arms race, in particular in the nuclear, chemical and biological fields and, indeed, in any field which involves mass destruction and for them to endeavour to utilize the tremendous investment involved for the purposes of economic and social development for human beings and for their well-being in general.
Allow me now to share with all the peoples represented here some aspects of our national life and of the Government which I have presided over for the last eight months - to share with you some achievements and concerns, some aspirations and results. I am sure that from a knowledge of our experience there will come stronger links of solidarity and understanding between our peoples.
For more than 30 years, we in Guatemala have been faring a domestic struggle which has placed limits on our possibilities for development and has brought mourning and sorrow to our people. Today, I am gratified to inform the General Assembly that on 9 April - only three months after taking office - I put before the whole nation a comprehensive peace initiative, with a view to finding a course of action which, without any discrimination whatsoever, could unite Guatemalans in a common project which would enable us as a people to realise our potential to the full.
This initiative is based on the concept that peace is not simply the absence of war or of conflict, but that peace should be envisioned as a state that enables people to live and develop without fear, without anguish and without threats, free from persecution, free from anything which might limit them in achieving the objectives that they may set themselves within their own capacities.
This initiative, which seeks to achieve total and lasting peace, in addition to seeking the end of the armed struggle, also seeks to lay the basis for reconciliation and harmonious coexistence within the Guatemalan family on the basis of four essential points.
First, termination of the armed struggle through serious negotiations which would set up programmes and procedures that would make it possible to put an end to the insurgency and the counter-insurgency, and at the same time promote ways of ensuring full respect for human rights, so that every Guatemalan, whether part of the insurgency or not, may fully enjoy the rights enshrined in the Constitution of the Republic and receive the appropriate safeguards that will enable him to develop his political capacity in a spirit of respect and freedom. We believe that this first step is fundamental in order to guarantee to those populations displaced by violence - both refugees and displaced persons - the necessary social, economic and political security to enable them to be legally reintegrated into the life of the country.
Secondly, there must be greater economic and social equity. We recognize the need to strengthen and broaden all public and private programmes designed to combat extreme poverty and destitution, to speed up the modernization of our economy and to find viable and prompt solutions to the problems of education, health and social assistance and insurance because what we are spending now in maintaining the conflict, is money that our people urgently needs in order to solve its problems. Social and economic peace is a basic condition for the enjoyment of total peace.
Thirdly, there must be respect for, and strengthening of the rule of law. This element constitutes one of the greatest challenges facing our society, which has suffered for years under a dictatorship and autocracy, and in which there is a vital need to eliminate, once and for all, impunity as a regular procedure and to establish the rule of law and respect for human rights. This presents us with a great challenge - the need to strengthen monetary control, to increase professional training and reform our civil policies and, above all, the need to improve judicial procedures involved in the administration of justice.
Fourthly, there needs to be an expansion of the democratic process. We have made substantial progress in improving the country's democratic institutions and in strengthening the political system as a form of social coexistence. However, there is a need to continue to improve political and social institutions so as to enable the people to organize, in an informed manner, and to participate freely in an ongoing decision-making process taking into account the characteristics of our various cultural differences.  Fortunately, the whole peace initiative embodied in these four points has received a positive national response as well as international recognition. We have taken basic steps towards ensuring that, as we optimistically hope, we can face the challenge of changing the course of our history and replacing a culture of war by a culture of peace, justice and freedom.
Our efforts have taken concrete shape in the form of a direct dialogue between the Government of the Republic and the insurgency forces, which has already yielded its first fruits in the various meetings that have already been held. After 30 years of confrontation, dialogue has finally begun and offers the hope that the guns may fall silent and ideas at long last be heard.
As a matter of elementary justice, I should like to acknowledge the valiant and steady efforts which the National Commission for the Reconciliation of Guatemala devoted to the peace process and the prudent and constructive role played by the United Nations in monitoring the process, which will, we hope - after the final agreement is signed - very soon evolve into an important function of verifying compliance with the agreement.
In the quest for social understandings, the Government of the Republic has drawn up a social compact in which business, labour and cooperative sectors participated and - despite the vicissitudes that it has faced - this process has yielded results which have served to establish fundamental national agreements and to secure the economic and social equity to which we have referred.
In the field of human rights, we are now waging an outright struggle against impunity, introducing substantial reforms in our juridical system and judicial procedures. At the same time, within the existing systems, we have taken firm action to punish violations. This is beginning to invert the trends of the past and allows us to look forward with optimism to the possibility of establishing a regime of trust in the country.
I wish to take this opportunity to express my Government's satisfaction at the understanding that we have met with in this field from the international community, which has encouraged us in our efforts by its attitude of assistance and cooperation, which is resulting in the strengthening of national institutions responsible for ensuring compliance with the law and respect for human rights. I should like here to make special mention of the advice and services that we have received in this area from the United Nations. My Government considers this to be of such vital importance that, since we took office eight months ago, we have paid special attention to each and every one of the recommendations made to us by the expert adviser, Mr. Christian Tomuschat, whose guidance was so timely and useful. I could not fall on this occasion to refer to an aspect that is an integral part of the policies of our Government, which seeks to ensure that indigenous communities in Guatemala have enjoyment of their rights and are adequately guaranteed opportunities which the Constitution of the Republic grants to all Guatemalans, without any discrimination. These policies are specifically directed towards recognizing and protecting the integrity of the social values, practice and cultural identity of the Maya peoples and towards respectfully and objectively supporting the processes of change within these cultures themselves, including the strengthening and development of substantive juridical provisions which are proper to those communities and which recognize their traditional modes of life in the ways in which they are organized and in which they resolve conflicts among them.
It is a fundamental aspiration of my Government to ensure better political participation by the indigenous peoples at all levels, particularly at the local, grassroots, municipal and regional levels. We are in the course of completing consultations with the various Maya ethnic groups with a view to the ratification of Agreement 169, on indigenous and tribal peoples in independent countries, adopted by the International Labour Organisation. This Agreement includes fundamental elements of legal trusteeship which, together with the provisions of domestic law, will provide greater protection to the indigenous peoples for their conditions of employment.
In addition to the social and economic problems facing the country, we are now seeing an accelerated depletion of our natural resources, a large part of which are used by the majority sectors of our population to meet, among other things, its basic energy needs. This process of depletion and neglect has systematically worsened the environmental situation and may in a few years lead us towards an ecological crisis that will affect not only our country but the ecological systems of the world, especially because of its impact on the Maya biosphere some.
From this rostrum I appeal for international solidarity to provide support for the specific policies we have been promoting, designed to make adequate, economic protection of our environment compatible with rational exploitation of our natural resources.
There is another matter of great concern that must be added to our traditional problems - namely, drugs and drug trafficking, which have rapidly taken on such proportions that they threaten the very essence of the democratic State; indeed, the tremendous amounts of money generated by that trade lead to the corruption of institutions in such small and fragile economies as ours. In this field, when national efforts are patently insufficient, it is not enough just to raise the conscience of the individual citizen; international cooperation is also needed, precisely because drug trafficking takes advantage of the great international imbalances and the poverty of regions where drugs have taken hold.
Our State has been exerting great efforts to combat drug trafficking. It has undertaken legislative reforms to secure better tools to fight this scourge; important bilateral and multilateral agreements of cooperation have been signed. In addition, it has strictly applied the international treaties to which it has subscribed in order to combat drug trafficking. This endeavour demonstrates our people's real concern over the scourge of drug consumption, especially in the developed countries, and particularly among the young people. This is an example of the universal solidarity that should exist among all peoples of the world.
In this context, our Government also expresses its concern over the situation of orphans and destitute and homeless children and appeals for international cooperation to ensure that the rights enshrined in the Convention on the Rights of the Child are truly put into effect in all countries. Guatemala has embarked on its own path in this respect and is pooling its efforts with those of national and international organisations, both public and private, in order to provide for the well-being of children and the future they deserve.
In another area, our Government has established a clear policy of rapprochement and integration with other countries. In this respect I should like to express our satisfaction at the reincorporation of Honduras in the framework Treaty of Central American economic integration and at the genuine possibility of expanding the Central America of Five to a Central America of Seven, with the inclusion of Panama and Belize. Substantial steps have been taken towards our ultimate goal. We have already signed wide-ranging agreements on free trade with El Salvador, Honduras, Venezuela and Colombia, and we hope that in the near future we shall be able to expand similar relations with other countries of the region.
I should like to conclude this statement with the following, which, for my Government, represents an act of faith in the international community and in fundamental human rights and also clear testimony to our unswerving dedication to peace: Guatemala, in conformity with its policy of respect for human rights in all areas, has taken the fundamental step of expressly recognizing, in strict adherence to international law, the right to self-determination of the people of Belize, thus opening the way to the final ending of a conflict that in its last phase dates back to 1859. This step has been documented in the Treaty on frontiers signed by the State of Guatemala and the United Kingdom of Great Britain and Northern Ireland. We hope that the Guatemalan decision in this matter will be appreciated in all its
dimensions by the international community, because of its importance both for our country and for the peace of the region as a whole, and that the international community will support us in our endeavour to ensure that this persistent conflict is resolved within the framework of international law. Recognition of the State of Belize and the establishment of diplomatic relations will enable us to settle the dispute in a civilized way. I would, however, make it clear that this territorial dispute, which still exists, should not in any way constitute an obstacle to harmony and rapprochement between our peoples or to the cooperation and mutual support that should prevail between the two nations.
Finally, I should like to place it on record, before the eyes of the world, that Guatemala will firmly and resolutely support, regardless of what it may cost us, any initiative that will promote the process of peace in any region of the world where it may be necessary. For, to quote the Gospel,
"Blessed be the peacemakers; for they shall be called the children of God", (The Holy Bible. Matthew 5:9) Blessed, therefore, be this Organization, which has striven, is striving and will continue to strive to achieve peace.
